Citation Nr: 1117919	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for an anxiety disorder to include posttraumatic stress disorder (PTSD).  The Veteran testified at a Board hearing at the RO in July 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a further VA examination is required before a decision on the merits may be made.  Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review). 

The Veteran was afforded a VA psychiatric examination in April 2005.  The examiner did not provide a nexus opinion.  The examiner did note that the Veteran's symptoms started while he was in service and continue until this day.  The examiner did not provide a rationale for this statement.  He also did not review the claims file or service treatment records.  The statement appears to be merely a recitation of the Veteran's lay history.  A mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).   Therefore, the Board finds that further examination is necessary to provide a medical opinion with a rationale to include a review of the claims file and service treatment records.

Additionally, during the July 2010 Board hearing the Veteran stated that he receives Social Security Administration benefits related to his psychiatric disability.  VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  The Veteran's SSA records are not associated with the claims file.  Therefore, the Board finds that remand is also necessary to obtain SSA records.

The Veteran testified that he was admitted to Napa State Hospital in Napa, California for treatment of a psychiatric disability in 1982 or 1983.  He also testified that he is currently receiving treatment from VA at the Panama City Beach VA clinic.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the file any SSA records related to his psychiatric disabilities.  The RO should document any attempts to obtain these records.

2.  The RO/AMC should attempt to obtain all records associated with the Veteran's hospitalization at Napa State Hospital in Napa, California in 1982 and/or 1983.  If no records can be found, that fact should be noted in the claims file.

3.  The RO/AMC should obtain all VA treatment records for the Veteran from the Panama City Beach VA clinic dated from January 2008 to the present.

4.  The Veteran should be afforded a new VA examination to ascertain the nature and etiology of any acquired psychiatric disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current psychiatric disabilities and clearly address the following:

As to any current psychiatric disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should discuss the Veteran's reported history of symptoms since service separation.

A complete rationale should be given for any opinion provided.

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


